Citation Nr: 1524318	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a left knee incision scar status post abscess.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  An appeal was initiated by a November 2012 Notice of Disagreement but after an October 2013 Statement of the Case (SOC), in the Veteran's November 2013 Substantive Appeal, VA Form 9, he specifically limited his appeal to his noncompensable rating for his left knee scar.  Accordingly, the matter of entitlement to service connection for hypertensive retinopathy is not before the board.

The Board notes at the onset, that the severity of the Veteran's left knee scar is the only left knee disability on appeal.  The Board is cognizant that the scope of a claim for service connection should be broadly construed, and that the Veteran generally claimed a left knee condition, which included musculoskeletal complaints.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, the instant appeal will not discuss any potential musculoskeletal disabilities.

In July 2014, additional evidence was received without a waiver.  However, as the evidence is not relevant to the claim for an increased rating for a left knee scar, because it relates to musculoskeletal treatment, a remand for initial consideration by the Agency of Original Jurisdiction is not warranted.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's left knee incision scar status post abscess results in pain.


CONCLUSION OF LAW

The criteria are met for an initial 10 percent evaluation for left knee incision scar status post abscess.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The issue of an initial compensable rating for a left knee incision scar status post abscess arises from a disagreement with an initial rating decision in July 2012, which granted service-connection for a left knee incision scar.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Private medical records have also been associated with the claims file.  In August 2011 the Veteran submitted an authorization and consent form to obtain records from his primary care doctor, but stated that the doctor's practice is out of business, thus attempts to associate these records would be futile.  38 C.F.R. § 3.159.  

In February 2012, VA provided the Veteran with a VA knee and lower leg Disability Benefit Questionnaire (DBQ), and obtained a medical opinion addressing whether the Veteran's left knee scar, had its onset during or was caused by active service.   The DBQ, and opinion provided are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 30 3, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Increased Rating Left Knee Scar

The Veteran has been assigned a noncompensable rating for his left knee incision scar status post abscess effective from April 2011 under Diagnostic Code 7805.  The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Initially, the Board notes that Diagnostic Codes 7800-7802 are not applicable to this Veteran's claim, as the scar does not affect the head, face or neck, and as discussed below, does not affect an area of at least 39 square cm.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful. A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Statements received from the Veteran in September 2011 contended that the Veteran had an insect bite while serving in the Philippines.  The Veteran stated that his knee and calf area was swollen which required an operation.  The Veteran stated that ever since, it has caused him to have pain in his knee, especially during physical activity when he experiences swelling.  The Veteran additionally stated that "whatever bit me and inflamed my knee in the Philippines is causing me to have [knee problems] at the present time."

In February 2012 the Veteran underwent a knee and leg DBQ.  The Veteran was diagnosed with status post left knee abscess with incision and drainage, with scar.  The Veteran's medical history reiterated that the Veteran was bitten by an insect in 1978 while stationed in the Philippines which resulted in excessive knee swelling.  The examiner noted that a biopsy was performed, which left a well healed residual scar of 1 by 2 centimeters on the proximal inferior aspect of the Veteran's left knee.  The Veteran stated that he has pain at the site of his scar with occasional swelling.  The examiner determined that a left knee X-ray revealed an insignificant and inconsequential osteophyte and effusion that does not warrant a separate diagnosis.  The examiner concluded that the Veteran had a superficial non-linear scar measuring 2 by 1 centimeters on the left knee. 

Based on the evidence of record the Board finds that the Veteran's symptomatology warrants a 10 percent disability rating for his left knee scaring under Diagnostic Code 7804.  The Veteran is not entitled to a higher rating under Diagnostic Code 7804 because the Veteran does not have more than one scar, and the Veteran's scar is not unstable.  The record fails to show more than one scar to the Veteran's left knee, and the record also fails to show that the Veteran's scar experiences a loss of skin and therefore is not unstable.  Pursuant to Diagnostic Code 7805, the Veteran's scar symptomatology is properly considered under Diagnostic Code 7804.  As mentioned above, the Veteran's left knee scar does not warrant consideration under 7800,7801, or 7802.  The Veteran's scar does not exhibit any other symptomology besides pain that must be addressed in an appropriate diagnostic code outside of  7800,7801, or 7802.  Furthermore, any musculoskeletal symptoms besides pain must be separately service-connected.  The Veteran's lay statements of pain to his scarred knee are deemed credible, and are of significant weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's complaints of pain to his left knee scar throughout the appeal period warrants a 10 percent disability rating.   

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's left knee incision scar status post abscess is not inadequate.  The Veteran complains of pain to his left knee scar.  This is specifically contemplated in the rating schedule under Diagnostic Code 7804.  The Veteran does not have any symptoms from his service-connected left knee incision scar status post abscess that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations accurately describe the service-connected left knee incision scar status post abscess in considering the number of scars and the characteristics of those scars; thus, the schedular evaluations are adequate to rate the Veteran's left knee incision scar status post abscess.  Furthermore, the criteria for Diagnostic Code 7805 specifically allows for scarring to be rated by separate Diagnostic Codes for any disabling effects if necessary.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence from the February 2012 knee and leg DBQ shows that he remains employed as a maintenance man despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected left knee scar is not warranted.  


ORDER

An initial 10 percent rating, but no higher, for a left knee incision scar status post abscess is granted.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


